.    .




            THEATTO~~~CNEY                  GENERAL
                         OF?i?EXAS




Mr. Harvey Davis                     Opinion No., C-436
Executive Director
Texas State Soil                     Re: Whether Attoyac Bayou
   Conservation Board                    Watershed Authority has
Temple, Texas                            the legal authority     to
                                         develop a multlple-
                                         purpose reservoir    to
                                         include recreational     use
Dear Mr. Davis:                          as a purpose.
     In your letter requesting an opinion from this office,
you submit certain facts which we summarize as follows:
      Under the provisions      of Public Law 566, 83rd Congress,
known as the Watershed Protection         and Flood Prevention Act, a
work plan for a watershed protection,          flood prevention and
recreational    development for the Attoyac Bayou Watershed has
been developed by the Attoyac Bayou Watershed Authority and
by several other sponsors with the assistance          of the United
States Department of Agriculture.          Prior to the development
of the work plan, an application         was approved as being feasi-
ble by the State Soil Conservation Board of Texas for this
watershed.     Included In the work plan is one multiple purpose
reservoir    proJect which will include among Its purposes the
impounding of public waters for both flood prevention and for
recreation.     Attoyac Bayou Watershed Authority proposes to
share costs with the Federal Government In developing the
recreational    facilities    in connection with this multiple pur-
pose dam and reservoir.        The office   of the General Counsel of
the United States Department of Agriculture          has requested in-
formation relative       to the powers of such state water district
to participate     in this recreational     development.
      You request   the opinion   of this    office   on the following
questions:
      1.   Does the Attoyac Bayou Watershed Authority have the
           legal authority to develop a multiple purpose
           structure which includes recreational use?
     2.    If the Attoyac Bayou Watershed Authority does have
           legal authorlty to develop recreational  facilities,
           is It legal for the authority to use funds received

                                  -2064-
                                                                ,      .




Mr. Harvey Davis,   page 2 (C-436)


          from taxes to finance     and maintain   a recreational
          development?
     Section   59a, of Article    XVI, Texas Constitution,     provides:
                 “The conservation    and development of all of
          the natural resources of this State, including the
          control,    storing,  preservation   and distribution   of
          its                                                  8
          rivers and streams, for irrigation,       power and all
          other useful purposes, the reclamation and irrigation
          of its arid, semi-arid and other lands needing
          irrigation,     the reclamation and drainage of its
          overflowed lands, and other lands needing drainage,
          the conservation     and development of its forests,
          water and hydro-electric       power, the navigation   of
          its inland and coastal waters, and the preser-
          vation and conservation       of all such natural re-
          sources of this State are each and all hereby
          declared public rights and duties;       and the Legls-
          lature shall pass all such laws as may be appro-
          priate thereto .‘I (Emphasis supplied)
       The overriding  purpose and Intent of the Constitutional
Amendment is clear In providing a mandate for the maximum
development of all of the State’s natural resources for all
recognized beneficial    or conservational     purposes.    The public
policy is declared to encourage conservation,         development, and
utilization    of water resources as well as all other natural
resources to the greatest beneficial       extent practicable.
      Subsection    (b) of the above constitutional    amendment of
1917 permits the Legislature      to create conservation   and recla-
mation districts     essential  to the accomplishment of the pur-
poses of the amendment, these districts       to be governmental
agencies and bodies politic      and corporate with such powers of
government, and authority      to exercise  such rights,  privileges
and functions    concerning the subject matter of the amendment
as might be conferred upon them.
      tihile a right to develop natural resources for recreation-
al purposes is not specifically    mentioned in Section 59a of
Article   XVI of the Texas Constitution,   such right would un-
doubtedly be included in the language.
                 “The
                  -..- co
                       --nservatlon    and development of all
          of the natural resources of this State, includ-
          ing the control,     storing,   preservation and dis-
          tribution    of its storm and flood waters, the
          waters of its rivers and streams for . . T-5-z
                                 -2065-
 .




Mr. Harvey Davis,   page 3 (C-436)


                                          the conservation

          hereby declared public righe
          and the Legislature                    such laws
          as may be appropriate  thereto."     (Emphasis
          supplied)
     It is pertinent   to observe that no specific  mention is
made in the Constitutional    Amendment of the right to conserve
and develop for oil and gas purposes and uses, yet this Amend-
ment was liberally   construed to include these also In Terre11



      Parker v. San Jacinto Water Control & Imp. Dist.,       1% Tex.
15, 273 S.W.2d 58b (1954), liberally       construed Sec. sga, Art.
XVI of the Texas Constitution      in holding that a water district
is authorized to erect and operate a sewer disposal plant, a
power not expressly mentioned in the enumeration of purposes
therein set out.      Sewage disposal was thus held to be within
the phrase in Sec. %a, Art. XVI of the Constitution,        "all
other useful purposes."      This case is authority for giving the
Constitution    a construction   in support of powers necessarily
or fairly    implied for the accomplishment of its declared ob-
jects and purposes, while avoiding the technical       rules of
construction    of ejusdem generis and expresslo unius, which are
employed only where the intent or purpose cannot be determined
otherwise.
      It is generally   recognized by the authorities   that the
term "conservation    of public waters" Is used in the Conserva-
tion Amendment and water statutes means the development of
water for beneficial    uses and that recreation   is a beneficial
use of water.    Empire Water and Power Co. v. Cascade Town Co.,
2O5Fl23 (CCA 8th 1913) mod. In part, 205 F 130; U. S. v.
Ballard (1960), l&+ F Su'p. 1, 12, note 4; 93 CJS gr5--i7rs;"
S-2,       Waters, note 7g ; p onterey County Flood Control and
Water Conservation Dist. v. Hughes 1 b2         20 Cal R t      22
201 C.A. 2d 1%'; Wiel, Water Rights(iz     t& Westeri Sk&        5 '
(3rd Ed.), Vol. 1, p. 166; 2 Kinney on Irrigation      and Water
Rights (2nd Ed.) p. 1200, Sec. 696.
      This philosophy is    followed in Texas in Art. 7470, V.C.S.
which provides that "the     public waters of this szate may be
appropriated   for any of   the following purposes:           public
parks, . . . recreation     and pleasure.  . . ." The'ligislature

                                 -2066-
                                                                    .     .




Mr. Harvey Davis,     page 4 (C-436)


created a very complete system of laws “for the maximum
judicious    employment of the State waters In the public
interest    . . . to conserve this natural resource in the
greatest practicable     measure for the public welfare;    . . .
to take and utilize     the waters of this State for uses recog-
nized and authorized      . . . (In order) to prevent the escape
of waters without contribution      to a beneficial  public ser-
vice.    . . .I’ Art. 7472c, V.C.S.
       It is settled  that recreational  uses or purposes are
deemed such beneficial     uses which usually pertain to public
waters and may properly be deemed the subject of a necessary
implication    in connection with the grant of authority over
conservation    and development of the natural resources of a
state,    State, ex rel. State Game Commission v. Red River
               51 N.M. 207, 182 P.2d 421, 429 ( 94 )
vE$+%F ; 6 Tex.Law Rev. 524; Diversion LakelCl~b’vSi~~~th
126 Tex. 129, 86 S.vJ.2d 441, 4-J           ; 7 Tex. I&W Rev. (F$6.
     At a time when millions   of dollars are being spent
toward the possible  development of fresh water from sea
water at a reasonable cost, and at a time when the State
of Texas is desirous of attracting    more industry and tourists,
the public cannot afford the luxury of wasting water resources.
       Our advancing civilization        is placing progressively
greater burdens upon the existing          supplies of water available
for beneficial      uses.    Science tells us that the basic problem
is not one of total supply, since that cannot be increased,
but rather is one of controlling,          distributing     and utilizing
our water supply efficiently.          Demands for recreational        use
as well as for other uses of public water areas are expanding
at phenomenal rates under the pressing stimulus of Increasing
population.       In addition,    other stimuli such as widening
mobility,     rising standards of living,        increased personal ln-
come and the growth in leisure         time of a wide segment of the
public,    create additional      demands for recreational      use of
waters.     Resource development through a watershed project              of
this nature could boost the economy of both the local area
and the State of Texas.          A too strict    construction   of the
Texas Constitution,        so as to prevent the development of multi-
purpose reservoirs        which include recreation      as a beneficial
use would have a serious,         and totally   unnecessary,    retarding
effect    on Texas economy.
       If possible, that construction    shall be adopted which
will   promote the public interest    in accord with sound economic


                                    -2067-
 .




Mr. Harvey Davis,   page 5 (C-436)


policy.   State v. DeGress,    72 Tex. 242,   11 S.W. 1029 (1888).
      It is common knowledge in this State that numerous
water districts     have erected dams and created reservoirs
to store, control,      preserve and develop the waters for
recreational    uses along with other uses, and no question
has been raised in our appellate      courts of their constitu-
tional authority      to do so during the past forty-seven  years
since the Constitutional       Amendmentwas adopted in this State.
A recreational     lake is a reasonable form of conserving,
developing,    storing and preserving public waters.
      Separate and aside from the benefits     to the public to
be derived from the use of recreational      waters as such, the
proposed structure will constitute     a form of controlling
flood waters, (the common enemy), and is a form of preser-
vation of public waters, for otherwise such waters would
quickly waste into the gulf and be lost to other and higher
statutory beneficial    uses of water.   Thus, in a very real
sense, the proposed structure would aid in "the conservation
and development of all of the natural resources of this State,
including the control,    storing, preservation,   and distribution
of its storm and flood waters, the waters of its rivers and
streams. . . .", for the phrase "all other useful purposes"
follows the quoted language of Article      XVI, Section 59, of
the Texas Constitution.
      Where a general power is conferred,     every particular
power necessary for the exercise     of same is also conferred,
whether expressly granted or not.       By its very nature, a
constitution   cannot "enter into a minute specification       of all
the minor powers naturally and obviously       included in it and
flowing from the great and important ones which are expressly
granted."    1 Cooley on Constitutional    Limitations  (8th Ed.
1927) 138.
      In construing the Texas Constitution,     it is necessary to
keep in mind that a liberal    construction,   particularly  to
remedial portions or amendment, Is to be indulged to carry
out its purposes.    12 Tex.Jur. 2d 364, Sec. 16, Constitutional
Law; also Sec. 14, p. 363 observing,      "If necessary the lan-
guage of the constitution    is to be given a broad and liberal
meaning in order to effectuate    the purpose of the provision
of which it is a part."    Brown County Water Imp. Dist v.
Austin Mill & Grain Co., '135Tex. 140, 138 S.W.2d 523 12940).
     In this State where water shortage       has often been acute,
it would be an unreasonable,  impractical      construction of the

                                -2068-
                                                                    .




hh-. Harvey Davis,   page 6 (c-436)


Constitution,    contrary to its purposes and public policy
mandate, to confine and restrict      its language to narrow
water development programs.       There can be no doubt that
the power to erect a dam and create a reservoir       for water
conservation    purposes Includes by fair and necessary
impllcatlon    the recreational   purposes and uses.   These
are beneficial    or conservation   uses and, are given legis-
lative recognition     as such In the statutes of this State.
      Your first   question Is whether the statute creating
Attoyac Bayou Watershed Authority (Article     8280-220, V.C.S.),
enacted expressly pursuant to Sec. 59 of Article      XVI of the
Texas Constitution    (as expressed in the caption of the Act,
as well as in Section 1 of the Act), gives Attoyac Bayou
Watershed Authority the right and power to develop a multi-
purpose project which includes recreational     uses.
      Such a water district    possesses not only such powers
as are expressly granted by statute but ':also those
necessarily  or fairly   implied, or incident to the powers
expressly granted, or essential      to the accomplishment of
the declared objects and urposes of the water district."
94 C.J.S. 71, Sec. 243 (57, Waters and cases there cited;
                                                Harris Co., v.
                                                      of Houston,
     . W. 2d 789 (Civ.App.,  lgb2, error ref. n.r.e.).     See
also Parker v.'San Jacinto Water Control and Imp. Dist.,       154
Tex. 15, 273 S.!~?.2d 58b (1954) .
     In Lower Nueces River Water Supply District  v. Cartwright,
274 S.W.Zd 199    07 (Ci   "    1954) the 'San Antonio C     t
of Civil Appeals: &eak&*%ugh       Justice Norvell,   helz",&at,
               11
                      .  in determining    the corporate powers
          of suet; iistricts,    it is necessary to examine in
          some detail the legislative     act and the constitu-
          tional basis upon which it rests.        Water control
          and Improvement districts     and river authorities
          are creatures of 'statutes,    and, although insofar
          as the general scope of government OperatiOni are
          concerned, they could be classified       as 'low down
          in the scale or grade of corporate existence,*
          yet within their proper sphere or operation they
          may be powerful lnstrumenta%ies         exercising
          ;y.
          broa   an                                          . ."
          ~Emphasis added)


                                -206%
Xr. Harvey Davis,     page 7 (c-436)


        In holding that the Lower Nueces River Water Supply
District    (created by Art. 8280-134) had the power to con-
struct a dam and reservoir        for the permissible    uses
authorized by the water control and improvement district,
referred    to and adopted by the creating Act, and to con-
demn lands within or without the district,           even though
such power might conflict        with the authority and jurlsdic-
tlon conferred upon some other agency or district,             the San
Antonio Court of Civil Appeals found said authority              In that
section of the Act which adopted the governing powers and
autilority applicable      to water control and improvement dis-
tricts.     Like Art. 8280-220 creating the Attoyac Bayou
Authority,     Art. 8280-134 creating Lower Nueces River Water
Supply District       reads virtually  identical    to that Act in
this respect,      and the Court's analysis and construction
will be hereinafter       quoted because peculiarly     pertinent
and applicable      to the same construction     which must be given
to Art. 8280-220, wherein in its Section 13 it likewise
!'adopted by reference      as though set out at length herein"
all of "the general laws pertaining         to water control and
imorovement districts".         In Sec. 1 of that Article.       the
Attoyac Authority was given "the power to exerclse*the
rights,    privileges    and functions  hereinafter    specified
and the creation of this Authority is hereby declared to
be essential      to the accomplishment of the purposes set
forth in Article       XVI, Sec. 59, of the Constitution       of Texas."
      Section 3 commands the Attoyac Authority to conduct sur-
veys and develop a plan for control and use of its waters
"to the end that improvements" will be made and related to
the entire watershed.      Section 4 vests the authority "with
the power to control,     store, preserve and distribute    the
water and floodwaters.      . . for conservation, preservation,
reclamation,   and drainage of the lands within the authority,
and is empowered to carry out flood prevention measures. . .
to provide the facilities      authorized to be constructed   under
the provisions   of this Act."
       Section 5 reads:     "In exercising the power for which
the authority     is created,  it shall have all of the authority
conferred by general law upon water control and improvement
districts,    including but not limited to, the power to con-
struct,    acquire,   improve, maintain and repair dams or other
structures    and the acquisition   of land, easements, properties,
or equipment which may be needed to utilize,       control, and
distribute    any waters that may be Impounded, diverted,    or
controlled    by the authority."


                                   -2070-
                                                                         .




klr. Harvey Davis,   page 8 (c-436)


      Itmust be here observed that the subsequent Section
13 of the Act further adopts by reference          all of the general
laws pertaining     to water control and improvement districts
"except as modified or supplemented by the provisions           of
this Act."     Section 13 must necessarily      be construed in har-
mony with the powers conferred by Sections 1, 2, 3, 4, 5,
and 5A, which are not obviously         intended to be exclusive.
These are not In anyway Inconsistent         therewith but are
expressly    said to be in Section 13 "supplemented by the
provisions    of this Act."      These powers In the Section 13
provision    are cumulative to the other powers set forth in
Art. 8280-220, and any conflict        which could reasonably exist
would have to be found by way of express limitation          within
the terms of the Statute under the well settled          canons of
construction     applicable   thereto.   The powers enumerated In
Section 4 of the Act are thus not expressly or by necessary
implication    exclusive    but the powers in Sections 1, 2, 3,
5, 5R and 13 are cumulative or "supplementary."           The powers
in Section 4 are as general and broad as can be conceivably
made “to control,      store, preserve and distribute     the water. . .
for conservation,      preservation,   reclamation,   and drainage.   . . ."
      These powers do not even purport to set out what specific
and legally    recognized uses or purposes of the water are con-
templated; that is, irrigation,         mining, milling,  manufacturing,
power, stock-raising,        town water works, public parks, game
preserves,    recreational,     domestic, etc.,  as statutorily  recog-
nized in the general laws, Arts. 7470, 7471, 7880-4a, etc.
It thus appears that the legislature         was not attempting to
specify    in the statute any specific      purpose or use or limit
the powers conferred        to any specific  purposes or uses.
       Article  8280-220, involving a grant of authority for
public advantages and purposes , pursuantto        the mandate
and public policy declared by the remedial Constltutional
Pmendment, Sec. 59, Art. 16 of the Texas Constitution,           must
be construed liberally     and reasonably,   disregarding    technical
distinctions,    and giving the Act the most comprehensive
application    of which it Is susceptible    to effectuate    the
legislative    objects,  purpose and intent.     Im erial Irr. Co,
~~r~~~o~~4s~~~230~~~s~~~u~~~~         575, 581 hi          53 Tex.

      The proper construction   of the powers of the Attoyac
Bayou Watershed Authority is that adopted in Lower Nueces
River Water Supply Dist. v. Cartwright,    supra, where a
similar incorporation   of other statutes by reference was


                                 -2071-
Mr. Harvey Davis,   page 9 (C-436)


before the courts.   Sections 2, 5 & 9, of Art. 8280-134,
V.C.S. incorporated  by reference   the general laws Per-
taining to water control   improvement districts  created
under Authority of Section 59, Art. XVI of the Constitu-
tion and the court held as follows:
               "The general laws of the State applicable
         to water control and improvement districts    and
         referred to in Section 2 of the 199 Acts above
         quoted, are designated as Articles  7880-l to
         7880-153, inclusive,  of Vernon's Ann. Tex, Stats.
         The basic Act was passed by the 39th Legislature,
         Acts. 1925, p. 86, ch. 25, and numerous amend-
         ments thereto have been adopted.
                "Among the purposes for which such dls-
         tricts    may be organized is that specifically
         stated in Subdivision       (a) of Section 59 of
         Article    16, Constitution      of TexBs, namely 'the
         control,     storing,  preservation    and distribution
         of its (the State's)       storm and flood waters, the
         waters of its rivers and streams. for ir@inatlon.
         power and all other useful purposes,                i     -
         Article    7880-3. To these districts       a;e'd&egated
         'such functions,      powers, authority,    rights and
         duties as may permit the accomplishments of the
         purposes for which such districts         may be created,
         including     the investigation,     and In case a plan
         for improvements is adopted, then, the con-
         struction,     maintenance, and operation of all
         necessary improvement, plants, works and facili-
         ties,    the acquisition    of water rights and all
         other properties,      lands, tenements, easements,
         and all other rights helpful to the purpose of
         the organization      of the district,    subject only
         to the restrictions       imposed by the Constitution
         of the State of Texas or that of the United
         States:     . . .I Article 7880-7.
                "A water control and improvement district
         is further empowered Ito construct all plants,
         works and improvements necessary to the pur-
         pose for which it is organized and incident
         thereto.    . . (They) may construct all works and
         improvements necessary for the prevention of the
         floods,    the irrigation   of land In such districts,
         for drainage of lands and construction       of levees
         to protect same from overflow,      to alter land
         elevations    where correction   is needed, and to
         supply water for municipal uses, domestic uses,

                                 -2072-
Mr. Harvey Davis,   page 10 (C-436)


         power and commercial purposes,      and all   other
         beneficial uses or controls.'       Article   -48.
                 "It is further provided that, 'the dlrec-
          tars, employees and engineers of a district
          shall have authority to go upon any lands for
          the purpose of making surveys for reservoirs,
          canals, rights of way, dams or other contem-
          plated Improvements and to attend to any business
          of the district    whether such lands are situated
          in the district    or outside of such district.'
          Article 7880-49.
                "Articles    7880-125  and 7880-126   relate to
         the property of a water control and lmprove-
         ment district      and its powers of eminent domain.
         Among other means, such districts         are authorized
         to acquire under the power of eminent domain,
         'all lands, materials,       borrow and waste grounds,
         easements, rights of way and everything deemed
         necessary,     incident or helpful for the purpose
         of accomplishing      any one or more of the objects
         authorized for water control and improvement
         districts,     which shall be held to mean the
         accomplishment of said objects by any practica-
         ble mechanical means:        . . .I A detailed pro-
         cedure Is likewise provided for the taking of
         lands (either within or without the District,'
         under the power of eminent domain."          (Emphasis
         added)
       In addition to the above statutes referred   to by the
court, Art. 7880-&a, is a statute which was also pertinently
adopted by Sec. 13 of Art. 8280-220, and authorizes     our water
district   to award the use of waters for the following   uses:
domestic and municipal use, industrial   use . . .; irrigation;
development of hydro-electric   power; pleasure and recreation.
        It is well settled  that recreation as a use in Art.
7880&a, V.C.S. must be read into Art. 8280-220 and given
effect,    either as a statute adopted 'by reference  (53 Tex.Jur.
2d 278, Sec. 185, Statutes),     and many cases cited or as "in
pari materia".     53 Tex.Jur.  280, Sec. 186, Statutes,  and
many cases cited.
     Likewise, the constitutional  provisions   and powers
(such as Sec.~59, Art. XVI) must be Interpreted     and read
into a statute (such as Art. 8280-220),    in the light of the

                               -2073-
Mr. Harvey Davis,   page 11 (c-436)


constitutional  purposes, "both express and implied."
Clark v. Briscoe Irrigation   Co., 200 S.W.28 674, (Civ.
App. 1947) Brazes River Conservation & Reclamation
Dlst. v. Cismo,     135 Tex. 307m       . W. 28 577 (19 0).
       In Corzelius v. Railroad Commission, 182 S.W.2d
412, 415 (Civ.App. 1944) the applicable    rule of con-
struction   of fair implications from the conservation
laws of this state was clearly and forcefully    stated as
follows:
                "It is equally well settled,    however,
         that when a statute imposes a mandatory duty
         upon a governmental agency to carry out the
         express and specifically    defined purposes and
         objectives   stated in the law, such statute
         carries with it by necessary implication       the
         authority   to do whatever is reasonably
         necessary to effectuate     the legislative
         mandate and purpose.     39 Tex.Jur. Sea. 99,
         p. 186; 50 Am.Jur. Sec. 428, p. 449."
      Art. 8280-220 must be so construed in the above light
as granting to the Attoyac Bayou Watershed Authority the
power to develop a multi-purpose     structure which includes
recreational   uses recognized as being included within the
purposes or needs of "conservation,      preservation, recla-
mation, and drainage,"    the statutory purposes or uses
expressly adopted by reference as a part of the general
laws pertaining    to water control and improvement districts,
and the constitutional    purposes or uses in Sec. 5ga of
Art. 16 which comprehend "all . . . useful purposes."
      Section a of Art. 8280-220, V.C.S. of Texas, grants
the express power "to cooperate with any agency, represen-
tative or instrumentality    or department of the Federal
government . . . for the purpose of acquiring the funds
necessary to furnish land easements or permanent improve-
ments thereon.  . . .'    This provision  gives the Attoyac
Authority the power to acquire funds from or share costs
?ith the Federal government for the construction      of a
multi-purpose  dam, to include recreational     or other statu-
tory recognized conservation    purposes, as expressly author-
ized by Public Law 566, 83rd Congress, as amended.
     In projects   involving  recreational purposes, Public
Law 566 authorizes   the Secretary of Agriculture   to finance
not to exceed one-half of the cost of land, easements, or


                                -2074-
Mr. Harvey Davis,   page 12 (C-436)


rights of way and minimum basic facilities     needed for
public health and safety,    access to, and use of such
reservoir   or the area for such purposes whenever the need
therefor  is demonstrated.    However, the local district
apparently is required to acquire or condemn the land
necessary for such projects.
      Sections 5 and 5A of    hrt. 8280-220 and kt.  7880-126
confers upon the authority     the powers of eminent domain
and relocation  in carrying    out any of the powers granted
the Authority.
     The power of eminent domain depends upon the express
language of the statutory authority.
      Having concluded that beneficial     and useful purposes
of flood control and water conservation       include recreational
uses, we believe   that land to be inundated by such a water
conservation  project   is within the purview of "property      . . .
needed for, or Incident to, or helpful for, accomplishing
the object of the District,     and to effect    the economical
operation thereof    . . . ." Art. 7880-126; See Monterey
                                                     on, 178 s.W.2d
    (Civ.App. 1944, error ref.,         w.o.m.);   29-A C.J.S. 311,
Eminent Domain, Sec. 64(X).
       As to lands lying above the contour line of the water
level of the reservoir,      the power to condemn is strictly
construed and limited to the amount of property reasonably
necessary and convenient for the "public use" authorized,
as distinguished     from "private"  uses for individuals,    and
as illustrated     in the above cited authorities.     Public access,
safety,   protection    or purity of water and sanitation    would
appear to be valid considerations      in view of the authority's
power,   expressed,    for example, in Art. 7880-T.
      The final question presented is whether the Attoyac
Bayou Authority may use funds received from taxes to finance
and maintain the recreational     development. By the express
terms of Section 59c, Art. XVI of the Texas Constitution,       . . .
which must be read into Art. 8280-220 in the light of the
constitutionally    expressed purposes, uses and objectives,    as
heretofore    shown, it Is provided that, "the Legislature    shall
authorize all such Indebtedness as may be necessary to provide
all improvements and the maintenance thereof requisite       to the
achievement of the purposes of this Amendment, and all such


                                     -2075-
 .    .




Mr. Harvey Davis,    page 13 (c-436)


Indebtedness may be evidencodby bonds of such conservation
and reclamation districts,     to be issued under such regulb-
tionn as may be prescribed     by larr and shall also authorize
the levy and collection    within such districts    of all taxes,
equitably  distributed,   as may be necessary for the payment
of the interest    and the creation of a sinking fund for the
payment of such bonds . . . .I'
       Pursuant to the above, the Legislature       provided by
.',rt. 8280-220, Sec. 5, that the .jttoyac Bayou Authority
is vested with all of the authority conferred by general
l:iw upon water control and improvement districts,         including
We acquisition       of land, easements, properties,     or equip-
ment which may be needed to utilize,       control and distri-
bute any water that may be impounded, diverted or controlled
b;>. the :,uthority.    Section 8 of the statute provides that
the ;.uthority may levy a maintenance tax, If approved by
vote.of    qualified   voters within the authority,    for the
purpose of maintaining~:gorks of improvements constructed
in cooperation      with the Federal government.     Section 12
provides that "all bonds issued by the authority          . . .
shall be issued in the same manner and with the same con-
sideration    and provision    as under the general lavi governing
wster control and improvement districts."         See Art. 7880-g
and other related articles       for bond powers.
      Sincethe generl;l law governing water control   improve-
ment districts   contains all items required by the levying
of a valid tax to support bonds issued for authorized con-
struction projects,    there is no room for doubt that Attoyac
&you Authority would be authorized to levy the necessary
taxes to support its share of the said multi-purpose    pro-
ject to the same full extent a s any of the other water con-
trol improvement districts     in this state.
       It appears that the Texas Soil Commission is authorized
only to "approve or disapprove of projects      designed to
effectuate   watershed protection  and flood prevention pro-
grams . . . .'I Sec. 6, .\rt. 74'j'2e, V.C.S.     Since the pro-
posed project    goes beyond such purposes, approval of the
Texas ?;r;ter Commission 13 required;  and a permit must be
obtained before commencing the project.       Art. 7492, V.C.S.
of Texas.




                                  -2076-
Mr. Harvey   Davis,   page 14 (C-436)

                         SUMMARY
                         em-----

           The fittoyac ayou Watershed Authority,    express-
      ly created pursuant to Sec. 59, Art. XVI of the
      Texas Constitution,    and by Art. 8280-220, V.C.S.,
      has the legal authority to develop a multi-purpose
      reservoir   which includes recreational   use a8 a
      purpose and may use funds received from taxes to
      finance and maintain the same.
                                    Very truly    yours,
                                    WAGGONER  CARR
                                    iittorney General of Texas


                                    By:
                                          Assistant
KBT:rm
APPROVED:
OPINIONCOMMITTEE
W. V.    Geppert, Chairman
J. S.    Bracewell
Robert    Owen
Frank    Booth
Larry    Craddock
APPROVED
       FOR THE ;\TTORNEY
                       GENERAL
By:   Stanton Stone




                                 -2077-